PER CURIAM.
Edward Gibson appeals the summary denial of his rule 3.850 motion. In his post-conviction motion, Gibson alleged his trial attorney provided ineffective assistance by failing to communicate a plea offer from the State. Gibson claimed he would have accepted the offer and that it would have resulted in a lesser sentence than he received after he was convicted at trial. The circuit court denied the motion without an evidentiary hearing and without attaching any records refuting his claim.
Gibson’s motion was legally sufficient. See Cottle v. State, 733 So.2d 963, 967 (Fla.1999); Gilliam v. State, 857 So.2d 1006, 1007 (Fla. 4th DCA 2003). Accordingly, the circuit court’s order is reversed and this cause is remanded for an eviden-tiary hearing or attachment of portions of the record that conclusively refute appellant’s claim.
STEVENSON, C.J., STONE and GROSS, JJ., concur.